Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status

2.	This communication is in response to the application filed on 10.14.2020. Claims 1-20 are pending.
Oath/Declaration

3.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant' s submission of the Information Disclosure Statement (IDS) dated 05.21.2021 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.


Priority / Filing Date

5.	Applicant's claim for priority of US Application filed on 10.14.2019 is acknowledged. The Examiner takes the US Application date of 10.14.2019 into consideration.
Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: initiating a migration of dictionary, metadata and log files from a global environment to a local branch environment, wherein vocabulary files are copied and database table names are prepared for migration and wherein the log files are updated for dictionary validation;

Limitation 2: selectively migrating local branch data from the global environment to the local branch environment, wherein redundant global data is cleansed in the local branch environment; 

Limitation 3: cleansing source data in the global environment; and removing local branch data in the global environment.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  

The phrase, "an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Initiating a migration of dictionary, metadata and log files from a global environment to a local branch environment, wherein vocabulary files are copied and database table names are prepared for migration and wherein the log files are updated for dictionary validation; selectively migrating local branch data from the global environment to the local branch environment, wherein redundant global data is cleansed in the local branch environment; cleansing source data in the global environment; and removing local branch data in the global environment (collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and displaying certain results of the collection and analysis, which has been identified by the Federal Circuit as an abstract idea (see Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

The phrase, “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Initiating a migration of dictionary, metadata and log files from a global environment to a local branch environment, wherein vocabulary files are copied and database table names are prepared for migration and wherein the log files are updated for dictionary validation; selectively migrating local branch data from the global environment to the local branch environment, wherein redundant global data is cleansed in the local branch environment; cleansing source data in the global environment; and removing local branch data in the global environment, are considered tailoring content based on information about the user, which is a concept relating to tracking or organizing information. Tailoring content based on information about the user has been identified by the Federal Circuit as an abstract idea (see Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claims 1 and 11, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using an interactive interface system for implementing an international deposit account) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the interactive interface system) fails to integrate the abstract idea into a practical application.  In the examiner’s view, these 

reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 


apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.



Under Step 2A 
Regarding independent claims 1 and 11, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field. The examiner gives official notice that it is conventional and well-known to use a computing device for “initiating, migrating, cleaning, removing”, etc. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it. In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claims 2-10 and 12-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.



To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parandehgheibi et al., Pub. No.: US 2019/0123972 B2 in view of Smith, Patent No.: US 9,495,433, and further in view of Ravichandran et al., Pub. No.: US 2011/0179176 A1.

As per claims 1 and 11, Parandehgheibi discloses a system that implements a Branch Migration Tool [see at least the abstract (e.g. a migration configuration and platform data for a target platform, generate a predicted cost for the migration configuration based on the migration configuration)], the system comprising: 

an interactive interface that receives user input via a communication network [see at least ¶0075 (e.g. a user interface accessible via the network for a network administrator to alter a current configuration of networked entities and/or generate a migration configuration for the networked entities and submit the migration configuration to the system)]; and 

a computer processor coupled to a memory component and the interactive interface [as illustrated in FIG. 5A that illustrates an example architecture for a conventional bus computing system 500 wherein the components of the system are in electrical communication with each other using a bus 505. The computing system 500 can include a processing unit (CPU or processor) 510 and a system bus 505 that may couple various system components including the system memory 515, such as read only memory (ROM) in a storage device 520 and random access memory (RAM) 525, to the processor 510], and further programmed to perform the steps of:

initiating a migration of dictionary, metadata and log files from a global environment to a local branch environment, wherein vocabulary files are copied and database table names are prepared for migration and wherein the log files are updated for dictionary validation [see at least FIG. 3 that illustrates an example of a network environment for migration, ¶0059 (e.g. global communication between nodes on various networks), ¶0016 (e.g. local machines), and ¶057 (e.g. local area network (LAN))].
¶0024]. In addition, Parandehgheibi discloses, for example, the sensors 104 can remove extraneous or duplicative data or they can create summaries of the data (e.g., latency, number of packets per flow, number of bytes per flow, number of flows, etc.). Sensors 104 can be configured to only capture certain types of network information and disregard the rest. Sensors 104 can be configured to capture only a representative sample of packets (e.g., every 1,000th packet or other suitable sample rate) and corresponding data [Examiner’s interpretation of a Cleaning Process]. 

Parandehgheibi does not explicitly disclose selectively migrating local branch data from the global environment to the local branch environment. However, Smith discloses in addition to copying file data, back up systems will commonly make a copy of the metadata of a computer system, such as a system description, boot sector, partition layout, file metadata (file permissions, owner, group etc), and system metadata (as different operating systems have different ways of storing configuration information) [see Smith background of the invention]. Furthermore, Smith discloses a selector adapted to select which objects to migrate based on at least one said object attribute; and an optimizer adapted to optimize the migration of see the abstract], selecting which objects to migrate based on at least one the object attribute, and optimizing the migration of data from the shared infrastructure to the target entity, at least one object attribute used for selecting which objects to migrate is one of object owner, group owner, data type, expiration [see summary of the invention]. Finally, the data is migrated in step S50, and specifically the data selected in the scoping step is migrated from the source entity 260 to the target entity 280 based on the migration phases set in the organizing step and the migration sets established in the optimization step.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Smith in order to provide a data migration method for migrating data objects from a source entity to a target entity, wherein the source entity includes infrastructure shared between discrete systems, the method including providing an index of the data objects stored on the shared infrastructure and object attributes of the data objects, the index being provided in a normalized format independent of native formats of the discrete systems, selecting which objects to migrate based on at least one the object attribute, and optimizing the migration of data from the shared infrastructure to the target entity [see Smith: summary of the invention].

see at least ¶0129 (e.g. a relational database that may reduce redundancy of data and optimize storage space. Information may be stored in form of tables and views. This may facilitate removal of redundant information)].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Ravichandran in order to provide an automated tool for migrating a website hosting service from a first website hosting architecture to a second website hosting architecture [see Ravichandran: abstract].

As per claims 2 and 12, Parandehgheibi discloses wherein the redundant global data comprises user data, parameter data and batch data [see at least ¶0023 (e.g. sensors 104 can monitor network traffic between nodes, and send network traffic data and corresponding data (e.g., host data, process data, user data, etc.))].

As per claims 3 and 13, Parandehgheibi discloses wherein the computer processor is further programmed to perform the step of: automatically generating and transmitting an electronic communication to see at least ¶0055 (e.g. Nodes can be coupled to other nodes or networks through one or more interfaces employing any suitable wired or wireless connection, which provides a viable pathway for electronic communications), FIG. 5A illustrates an example architecture for a conventional bus computing system 500 wherein the components of the system are in electrical communication with each other using a bus 505].

As per claims 4 and 14, Parandehgheibi discloses wherein the computer processor is further programmed to perform the step of: performing a pre-validation to check unwanted files and check for consistency of terms [see the rejection of claims 1 and 11 above].

As per claims 5, 6, 15 and 16, Parandehgheibi discloses wherein selectively migrating local branch data further comprises selectively copying one or more of: a user package, a company package, a customer package, an accounts package and a definitions package [see the rejection of claim 1 above, see Ravichandran ¶011 (e.g. different package of services), ¶0014 (e.g. distinct service packages), and ¶0164].


As per claims 7-10 and 17-20, Parandehgheibi discloses wherein cleansing source data in the global environment further comprises backing up cleaning tables in the global environment [see the rejection of claim 1 above].
Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.

	Ama et al., Pub No.: US 2006/0218405, discloses in ¶0023 software tools that combine these functions to migrate data. For example, the migration may be from one database to another database or to a data mart or data warehouse. ETL is a specific data transformation process. Extracting refers to the process of reading the data from a source (e.g., a database). Transforming is the process of converting the extracted data from its previous form into the form it needs to be in and cleansing it so that it can be placed in the target (e.g., a new database, data mart, or data warehouse). Transformation occurs by using rules or lookup tables or by combining the data with other data. Loading is the process of writing the data into the target.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687


























GA/Primary Examiner, Art Unit 3627